Citation Nr: 0721575	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for back disability.

2.   Whether new and material evidence has been received to 
reopen a claim of service connection for right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for right thigh/hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2005, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.  The veteran 
testified at a November 2006 Board hearing. 


FINDINGS OF FACT

1.  An unappealed rating decision in January 1973 denied the 
veteran's claim of service connection for right hip and thigh 
disability.

2.  Certain evidence received since the January 1973 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the right hip and 
thigh disability claim.  

3.  An unappealed rating decision in December 2002 denied the 
veteran's claims of service connection for back disability 
and for right knee disability.  

4.  Certain evidence received since the December 2002 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the back disability 
and right knee disability claims.  


CONCLUSIONS OF LAW

1.  The January 1973 rating decision that denied service 
connection for right hip and thigh disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the 
January 1973 rating decision and the claim of service 
connection for right hip and thigh disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 

3.  The December 2002 rating decision that denied service 
connection for back disability and for right knee disability 
is final.  38 U.S.C.A. § 7105 (West 2002).  

4.  New and material evidence has been received since the 
December 2002 rating decision and the claims of service 
connection back disability and for right knee disability have 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes here that the RO denied the veteran's 
application to reopen all three of the enumerated claims 
because it found in its September 2005 rating decision that 
no new and material evidence had been received.  However, the 
March 2006 statement of the case reflects that the RO 
subsequently found that new and material evidence had been 
received to reopen the service connection claims for back 
disability and for right knee disability.  The RO proceeded 
to deny those claims on the merits.  The RO did not reopen 
the veteran's service connection claim for right hip 
disability.  

Regardless of the RO's determinations with regard to 
reopening the claims, the Board is not bound by these 
determinations and must nevertheless consider whether new and 
material evidence has been received. Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in February 2005); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The Board notes that the veteran's claim for service 
connection for a right hip/thigh condition was originally 
denied by the RO in January 1973 and the decision went 
unappealed.  It appears that the basis for the denial was the 
fact that the veteran's service medical records failed to 
show a right hip/thigh condition in service.  

Evidence submitted since the January 1973 decision consists 
of VA outpatient and private treatment records reflecting a 
right hip disability due to arthritis, and a new theory of 
entitlement (entitlement to service connection on a secondary 
basis).  The newly submitted evidence that the veteran's hip 
disability is due to arthritis, lends credence to the 
veteran's claim that it is secondary to his left knee 
disability.  This possibility was not considered at the time 
of the January 1973 RO rating decision.  Therefore, the Board 
finds that that this evidence relates to an unestablished 
fact necessary to substantiate the claim; it is neither 
cumulative nor redundant; and by itself or in conjunction 
with the evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for service connection for a right hip/thigh disability 
is reopened.  

The veteran's claims for service connection for a right knee 
disability and back disability were originally denied by the 
RO in October 1998 and January 2000 respectively; and those 
decisions went unappealed.  The most recent final denial of 
these claims is a December 2002 RO rating decision.  The 
basis for the denials was the fact that the veteran's service 
medical records failed to show a right knee or back 
disability in service; and the fact that the veteran had not 
presented any evidence that the disabilities were causally 
related to his service connected left knee disability.    

Evidence submitted since the December 2002 decision consists 
of additional VA outpatient treatment records; private 
treatment records; and statements from two private physicians 
in which they opine that the veteran's right knee and back 
disabilities were caused or aggravated by the veteran's 
service connected left knee disability.  The Board finds that 
that this evidence relates to an unestablished fact necessary 
to substantiate the claim; it is neither cumulative nor 
redundant; and by itself or in conjunction with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claims for 
service connection for a right knee disability and back 
disability are reopened.    

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this point in the appeal since it 
is anticipated that any VCAA deficiencies will be remedied by 
the RO on remand.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006). 


ORDER

As new and material evidence has been received, the claims of 
service connection for a right knee disability, a back 
disability, and a right hip/thigh disability are reopened.  
To this extent, the appeal is granted.


REMAND

The Board acknowledges that the veteran underwent VA 
examinations in June 2005, December 2005, and April 2006.  
However, as the RO noted, the June 2005 examination report 
lacks probative value inasmuch as the report was written 
without the benefit of a review of the veteran's claims file.  
Moreover, the opinion was limited to causation of the 
veteran's back disability.  There was no opinion rendered 
regarding the veteran's right knee disability and right 
hip/thigh disability. 

The April 2006 examination was conducted for the purpose of 
determining the severity of the veteran's left knee 
disability, in conjunction with an increased rating claim for 
the veteran's left knee.  As such, no opinion was rendered 
regarding a nexus between the veteran's service connected 
left knee disability and his back, right knee, and right 
hip/thigh disabilities.

Finally, the December 2005 examination report on which the RO 
relies in its March 2006 statement of the case, only renders 
an opinion regarding whether the veteran's current back and 
right knee disabilities were caused by the veteran's service 
connected left knee disability.  No opinion was rendered on 
the likelihood that the veteran's current back and right knee 
disabilities were aggravated by the veteran's service 
connected left knee disability.  Moreover, since the RO did 
not reopen the veteran's service connection claim for a right 
hip/thigh disability, the December 2005 VA examination report 
did not include an opinion on whether it was caused or 
aggravated by the veteran's service connected left knee 
disability. 

Finally, the Board notes that at his November 2006 Board 
hearing, the veteran argued in the alternative, that his 
right hip/thigh disability may be service connected on a 
direct basis.  As such, the examiner should opine whether it 
is as likely as not that the veteran's right hip/thigh 
disability is directly related to any incident of service.   

Under the circumstances, the Board believes that further VA 
examination with appropriate medical opinions are necessary 
to fully meet the duty to assist the veteran with his now 
reopened service connection claims. 

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be afforded VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
his claimed back, right knee, and right 
hip/thigh disabilities.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked to respond to 
the following:

     a)  is it is at least as likely as 
not (a 50 percent or more likelihood) 
that the veteran's back disability, right 
knee disability, and/or right hip/thigh 
disability, was caused by the veteran's 
service connected left knee disabilities?

     b) is it is at least as likely as 
not (a 50 percent or more likelihood) 
that the veteran's back disability, right 
knee disability, and/or right hip/thigh 
disability, have been aggravated by the 
veteran's service connected left knee 
disabilities?
 
     c)  is it is at least as likely as 
not (a 50 percent or more likelihood) 
that the veteran's right hip/thigh 
disability is directly related to any 
incident of service? 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
with consideration of all evidence in the 
claims file.  As appropriate to the 
issue, the RO should consider direct 
service connection and secondary service 
connection (including by aggravation).  
The RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be retuned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


